SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): May 21, 2010 Feel Golf Co., Inc. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) California 000-26777 77-0532590 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) 1354-T Dayton St. Salinas, CA93901 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (831) 422-9300 (ISSUER TELEPHONE NUMBER) (FORMER NAME OR FORMER ADDRESS, IF CHANGED SINCE LAST REPORT) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 3.02UNREGISTERED SALE OF EQUITY SECURITIES On May 21, 2010 we issued a total of 53,250,000 shares of our common stock to eight shareholders for services rendered to us.In addition, on such date we issued a total of 708,200 shares of our preferred stock to three shareholders for services rendered to us. This included 620,000 shares to Lee Miller through his Miller Family Trust, 84,200 shares to David Otterbach and 4,000 shares to David Worrell.These individuals are all members of our Board of Directors and Lee Miller is our President and CEO. We claim an exemption from the registration requirements of the Securities Act of 1933, as amended (the “Act”) for private placement of these securities pursuant to Section 4(2) of the Act and/or Rule 506 of Regulation D promulgated thereunder since, among other things, the transaction does not involve a public offering, the Investor is an “accredited investor” and/or qualified institutional buyer, these shareholders had access to information about us, the shareholders are taking the securities for investment and not resale, and we are taking appropriate measures to restrict the transfer of the securities. ITEM 9.01FINANCIAL STATEMENT AND EXHIBITS (a)Financial Statements of Business Acquired N/A (b) Pro Forma Financial Information N/A (c) Exhibits Exhibit No.Description None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Feel Golf Co., Inc. Date: May 26, 2010 /s/Lee Miller By: Lee Miller Chief Executive Office Interim Chief Financial Officer
